Citation Nr: 9925930	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-41 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $20,088.00, to include whether the debt was 
properly created.

(The issue of entitlement to service connection for the 
residuals of radiation exposure during service claimed as 
difficulty swallowing food, aching shoulders, back and knee 
disorders, and hip replacements is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from October 1943 to 
January 1946.  This matter was previously before the Board of 
Veterans' Appeals (Board) from a decision from the Committee 
on Waivers and Compromises (CWC) at the St. Petersburg, 
Florida, Regional Office (RO).  By means of a decision dated 
in August 1997, the Board remanded this claim for further RO 
action.  All the requested action was not accomplished.


REMAND

The record indicates that the appellant is disputing the 
calculation of the debt.  The Board specifically notes that 
subsequent to the issuance of a March 1994 audit, he 
submitted a statement (dated in March 1994) indicating he had 
not received any funds from February 1989 through May 1990.  
The RO has not further addressed this matter.  In the August 
1997 remand, the Board noted that the appellant had raised 
the issue that the calculated amount of the overpayment was 
incorrect, and requested that certain additional development 
be conducted.  However, all the requested development, in 
particular, the development requested in paragraphs 2 through 
4, was not accomplished.  The claim is therefore being 
remanded for the accomplishment of all the requested 
development.


Accordingly, this claim is being REMANDED for the following 
development:

1.  The RO should address the appellant's 
March 1994 statement that he did not 
receive any payments from February 1989 
through May 1990.  All development 
necessary to show whether funds were 
appropriately and correctly disbursed 
(i.e. to the appellant, rather than an 
incorrect payee) should be gathered and 
associated with the claims file.

2.  The RO should take the necessary 
steps to accomplish the development 
requested in paragraphs 2 through 4 of 
the Board's prior (August 1997) remand.  
 
Thereafter, the claim should returned tot he Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












